IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0950
                             Filed January 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER DREW,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



      Christopher Drew appeals the sentence imposed following his guilty plea.

AFFIRMED.




      Erin M. Carr of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Greer and Badding, JJ.
                                          2


BOWER, Chief Judge.

       Christopher Drew appeals his sentence for eluding while exceeding the

speed limit by more than twenty-five miles per hour or more, in violation of Iowa

Code section 321.279(2) (2021), an aggravated misdemeanor. Drew asserts the

district court abused its discretion in sentencing him to prison instead of probation.

We find no abuse of discretion and affirm.

       On the afternoon of March 12, 2021, law enforcement was investigating an

alleged stolen vehicle in a trail head parking lot. An officer observed Drew starting

to accelerate at a high rate of speed out of the lot and stopped him. The officer

smelled alcohol and observed an open can of beer in a paper bag in the cup holder.

The officer discovered Drew’s driver’s license was suspended. When asked to

step out of the vehicle for field sobriety testing, Drew put his vehicle into gear and

sped away from the uniformed police officers and several marked patrol vehicles.

The police pursued Drew for over twenty-five minutes on gravel roads and

highways and through towns located in Warren and Marion Counties, most of

which were busy with afternoon traffic. In his attempt to get away, Drew at times

reached speeds near 100 miles per hour, wove through pumps at a gas station,

and cut through the highway median multiple times. The chase ended when

Drew’s vehicle went into a ditch and a pursuing officer blocked him in. Drew was

arrested for eluding and several other traffic offenses.

       On June 22, Drew pleaded guilty to eluding while exceeding the speed limit

by twenty-five miles per hour or more.         At sentencing, Drew requested a

suspended sentence and probation, while the State recommended imprisonment.
                                          3


The court imposed the statutory sentence of two years imprisonment.               Drew

appeals.1

       We review a sentence within the permissible statutory limits for an abuse of

discretion.   State v. Wilson, 941 N.W.2d 579, 585 (Iowa 2020).           Sentencing

decisions of the district court are cloaked with a strong presumption in their favor.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). “An abuse of discretion will

not be found unless we are able to discern that the decision was exercised on

grounds or for reasons that were clearly untenable or unreasonable.” Id.

       Drew argues the district court abused its discretion by sentencing him to

prison. He asserts the court only considered the nature of his offense when

sentencing him. He argues mental-health and substance-abuse services available

through probation would better serve to rehabilitate him and protect the public.

       The record belies Drew’s claim that the court considered only the nature of

his offense. The court gave its reasons for the sentence imposed:

       The court has previously accepted the plea. This is time set for
       sentencing. Only the court has considered the defendant’s age and
       his prior record of convictions with his—which is extensive.
               ....
               The court in particular is considering the nature of the offense
       committed and the . . . need or necessity for protecting the
       community from further offenses by the defendant.
               The court does consider others that might be inclined to do
       the same, but really, it’s—it’s the necessity for protecting the
       community from further offenses by the defendant. That’s much
       more important.
               I think I’ve looked at all relevant factors. I’ve considered the
       defendant’s statement, and I’ll comment on his remarks later.

1Iowa Code section 814.6 prohibits an appeal from a conviction following a guilty
plea unless the defendant establishes good cause. “We hold that good cause
exists to appeal from a conviction following a guilty plea when the defendant
challenges his or her sentence rather than the guilty plea.” State v. Damme, 944
N.W.2d 98, 105 (Iowa 2020).
                                         4


             I agree he does need some mental healthcare. I’ve looked at
      the exhibit. I understand he’s been in it and seeking care.
             He’s been in and out of treatment for substance abuse. As
      the State said, he’s been in Narcotics Anonymous, Alcoholics
      Anonymous, he’s been in other programs, Fort Des Moines program
      with the Department of Corrections. Lots of programs.
             ....
             But more concerning is his conduct once he did get released.
      He’s facing these charges, gets released on bond that he apparently
      lost some money on once it was revoked after having been in the
      custody of the Warren County Sheriff for some time, and gets himself
      arrested.
             After the video and seeing the conduct which gave rise to the
      eluding charge, I couldn’t begin to count how many people, other
      drivers he put in danger. Other people, citizens out on the road. And
      my recollection is this commenced around three o’clock in the
      afternoon. This wasn’t something late at night with just a few people
      out.
             ....
             I mean, this was very serious. And that’s what really stands
      out on this incident, is the danger to the public. . . . Very scary
      conduct.
             For that reason especially, but in view of all of the other
      relevant factors, the court is going to sentence the defendant to serve
      a term not to exceed two years of confinement in the custody of the
      Department of Corrections. . . .
             I understand he needs an evaluation—or excuse me—he
      needs treatment, but I think that the need to incarcerate him is
      paramount, get him off the roads for at least that amount of time.

      On our review, we find no abuse of the court’s discretion.         The court

considered multiple factors in sentencing Drew, imposed a sentence within

statutory limits, and stated its reasons for the sentence imposed, which are neither

untenable nor unreasonable. See id. We affirm.

      AFFIRMED.